United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 96-3900
                                    ___________

William John Gatheridge, Jr., and       *
State of Minnesota, Department of       *
Human Services,                         *
                                        *
      Appellants,                       *   Appeal from the United States
                                        *   District Court for the District
      v.                                *   of Minnesota.
                                        *
Strata Corporation - Bradshaw           *
Gravel Supply, Inc., a North Dakota     *
Corporation,                            *
                                        *
      Appellee.                         *

                                    ___________

                            Submitted: May 23, 1997

                                 Filed: July 11, 1997
                                  ___________

Before RICHARD S. ARNOLD, Chief Judge, and BOWMAN and MORRIS
      SHEPPARD ARNOLD, Circuit Judges.
                           ___________

MORRIS SHEPPARD ARNOLD, Circuit Judge.

      William John Gatheridge, Jr., a young man of nineteen who was paralyzed when
he dived into and hit the bottom of a water-filled gravel pit owned by Strata
Corporation ("Strata"), appeals from a summary judgment entered below in favor of
Strata. The case, here under our diversity jurisdiction, is governed by Minnesota law.
We affirm the judgment of the district court.1

                                            I.
       In the summer of 1989, young people frequently gathered at Strata's gravel
quarry to swim. It was evidently a very popular spot, and Mr. Gatheridge and his
friends visited it regularly. It was an open, unfenced area, and there were no warning
signs present. Strata was aware that swimming occurred there, and Mr. Gatheridge
was aware that it was private property and not a public swimming area.

       Mr. Gatheridge and others rigged a makeshift diving board from a rocky ledge,
some seven feet from the ground, the forward end of which was five feet from the edge
of the water in the quarry. Under the board, the quarry sloped down toward the water.
From the water's edge, the quarry bottom continued to slope down, but, at a distance
of four to six feet from the water's edge, the depth of the water was only two to three
feet. It was plain to see that a swimmer leaving the diving board would have to jump
five feet in order to get to the water's edge, and further yet to reach water of any
appreciable depth. Mr. Gatheridge dived backward and headfirst off this board into
shallow water, hitting his head on the bottom.

                                           II.
       Minnesota law has, for purposes of the law of negligence, abandoned the
distinction between an invitee and a licensee, and calls any person on the land of
another with permission an "entrant." Peterson v. Balach, 199 N.W.2d 639, 642 (Minn.
1972). Under Minnesota law, therefore, there are only two possible ways to
characterize someone who is on someone else's land, namely, as an entrant or a
trespasser. Whether a person is one or the other is generally a question of law,


      1
      The Honorable Richard H. Kyle, United States District Judge for the District of
Minnesota.

                                          -2-
Reider v. City of Spring Lake Park, 480 N.W.2d 662, 666-67 (Minn. Ct. App. 1992),
that is, the relevant facts are rarely in dispute, and the district court held that Mr.
Gatheridge, who admitted that he was not invited onto the land, and that he knew that
it was private property, was the latter. Mr. Gatheridge maintains on appeal that there
was an implied invitation to enter on the land but has pointed to no case that furthers
this argument. We therefore do not disturb the district court's holding on this point.

      The most that can be said of Strata's responsibility to Mr. Gatheridge in these
circumstances, then, is that it had a duty to warn him of an artificial condition on its
property of such a nature that it had reason to believe that he would not discover it.
Johnson v. Washington County, 518 N.W.2d 594, 599 (Minn. 1994); see also
Restatement (Second) of Torts § 335 at 188 (1965). In other words, Strata had a duty
to warn Mr. Gatheridge only of "hidden, artificial dangers." Sirek v. State, Dep't of
Natural Resources, 496 N.W.2d 807, 810 (Minn. 1993).

      The difficulty for Mr. Gatheridge in this case is that it is uncontroverted that the
danger that caused his injury was easily discoverable, and if "a brief inspection would
have revealed the condition, it is not concealed." Johnson v. State, 478 N.W.2d 769,
773 (Minn. Ct. App. 1991). It was on the basis of this principle that the Minnesota
Supreme Court reversed a trial court holding that there was a factual question as to
whether the danger of a ditch was hidden to a snowmobiler; the landowner, the court
held, was " 'entitled to assume that trespassers will ... be ... alert to observe the
conditions which exist upon the land.' " Steinke v. City of Andover, 525 N.W.2d 173,
177 (Minn. 1994), quoting Restatement (Second) of Torts § 335 comment f at 190. We
find that Strata had no reason to believe that a person who was going to dive into its
quarry would not discover the shallow bottom that, in this case, afforded such tragic
consequences.




                                           -3-
                                  III.
For the above reasons, we affirm the summary judgment of the district court.

A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                  -4-